     Case 2:21-cv-00234-AB-RAO Document 15 Filed 06/14/21 Page 1 of 2 Page ID #:66



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   GEORGE JONES,                             Case No.: 2:21-cv-00234-AB-RAO
13               Plaintiff,                    Hon. André Birotte Jr
14       v.
                                               ORDER FOR DISMISSAL WITH
15   CAMDEN JOONZ, LLC, a California           PREJUDICE
     Limited Liability Company; and DOES
16   1-10,
                                               Action Filed: January 11, 2021
17               Defendants.                   Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00234-AB-RAO Document 15 Filed 06/14/21 Page 2 of 2 Page ID #:67



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff George Jones’ action against Defendant Camden Joonz LLC is dismissed
 5   with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9
     Dated: June 14, 2021
10                                                       Hon. André Birotte Jr
                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
